Citation Nr: 0031335	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-42 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for heart disease.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from March 1952 to 
December 1953, and from June 1954 to September 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The claim on appeal was the subject of 
adverse decisions of the Board dated in January 1998 and 
December 1999, each of which was appealed to the United 
States Court of Appeals for Veterans Claims (the Court) and 
subsequently vacated by an Order of the Court.  The appeal is 
now before the Board for further disposition in accordance 
with an Order of the Court issued in March 2000 that vacated 
the Board's December 1999 decision.

Pursuant to a motion for an extension of time to submit 
additional evidence and/or argument that was granted by the 
Board in September 2000, the appellant filed an informal 
brief and submitted additional evidence in support of his 
claim in October 2000.  He also waived his right to initial 
review of the additional evidence by the RO.  Accordingly, 
the Board will accept and consider this evidence in 
connection with this appeal.  See 38 C.F.R. § 20.1304(c) 
(1999).  As detailed below, this claim is subject to further 
development action on remand.


FINDING OF FACT

Evidence associated with the claims folder since the RO's 
prior denial of service connection for heart disease in 1958 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
heart disease.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  See 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1100-06 (1999)(2000).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Court has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following the issuance of Hodge, the Court articulated a 
three-step analysis for adjudicating claims based on new and 
material evidence: VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  However, 
since issuance of Elkins, Congress passed legislation 
eliminating the well-grounded claim requirement under section 
5107(a).  See Floyd D. Spence National Defense Authorization 
Act for FY 2001, Pub. L. No. 106-398, § 1611 (to be codified 
at 38 U.S.C.A. § 5107(a); and also the Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419; and 
the Veterans Claims Assistance Act of 2000, H.R. 4864. 

Hence, although the Elkins analysis for reopening claims 
based on new and material evidence remains good law that the 
Board is bound to apply, see Tobler v. Derwinski, 2 Vet. App. 
8 (1991), the second step of this analysis has been rendered 
nugatory.  Accordingly, as this case remains in appellate 
status, the Board will consider whether new and material 
evidence has been submitted under 38 C.F.R. § 3.156(a) in 
accord with the holding in Hodge, and if so, the Board will 
then decide the merits of the claim after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (precedent 
decisions of Court are given retroactive effect with regard 
to cases in which the administrative or judicial review 
process is not concluded).

Entitlement to service connection for heart disease was 
previously and finally denied by the Milwaukee, Wisconsin-RO 
in an unappealed rating decision issued in January 1958.  
That decision is final for purposes of this claim.  
38 U.S.C.A. § 7105(c) (West 1991).  In that decision, the RO 
discussed the evidence then of record, consisting of the 
service medical records and the report of a VA compensation 
examination conducted in December 1957, and concluded that 
the appellant's hemorrhagic fever treated in service in 
November-December 1952 was acute and transitory in nature and 
that his subsequently diagnosed congenital heart disorder 
preexisted service and was not aggravated therein.

Evidence submitted or associated with the claims file since 
the prior denial of service connection for heart disease 
included hospital reports dated from October 1992 to June 
1993, which indicated that the appellant had a myocardial 
infarction due to occlusion of a coronary artery in October 
1992, at which time a congenital atrial septal defect was 
noted.  For this condition, he underwent aortocoronary bypass 
graft and repair of the atrial septal defect.  Additional 
"new" medical records in the file indicated that the 
appellant currently had coronary artery disease and 
cardiomyopathy.

Also submitted with the record on appeal were three (3) 
medical-opinion statements authored by VA and private 
physicians, each of which addressed the etiology of the 
appellant's heart disease relative to his reported history of 
having rheumatic fever in service, although it is not clear 
whether any statement was based on an actual review of the 
evidence in the claims file:  An undated statement from a VA 
staff physician, which was received into the record in 
November 1995, indicated that the appellant had a history 
significant for an in-service bout of rheumatic fever in 1952 
and a period of hospitalization in 1957 for rheumatic 
valvulitis with mitral stenosis.  Based on this information, 
this physician stated the following: "[The appellant's] 
cardiomyopathy appears to be ischemic resulting from his 
coronary artery disease.  While ischemia is the likely cause 
there is a slight possibility that his myocardium was 
affected & subsequently weakened by pancarditis during his 
rheumatic fever with this contributing some to his 
cardiomyopathy."  A statement prepared in November 1995 by 
the appellant's private treating physician, Dr. A. Brown, 
M.D., indicated the following, in pertinent part:  "Your 
heart could have potentially been involved with the effects 
of Rheumatic Fever.  You do have some global Hypokenesis 
[sic] involving all four chambers.  In addition you also did 
have an ASD (atrial septal defect) and Chronic Atrial 
Fibrilation [sic]."  Finally, in a statement recently 
submitted with the appellant's informal brief in October 
2000, a second VA staff physician provided the following 
statement:  "I have reviewed [the appellant's] case and 
reviewed textual studies on rheumatic fever.  Atrial 
fibrillation is commonly associated with rheumatic heart 
disease.  [The appellant] has documented atrial fibrillation.  
He also had mild tricuspid and mitral rgurgitation [sic] per 
echo 1995 and valvular heart disease could possibly be linked 
to [a] [history of] rheumatic fever."

Additional evidence associated with the file included the 
sworn testimony of the appellant regarding his claim that he 
did not have any medical problems with his heart prior to his 
military service.

With the above-cited facts for consideration, the Board will 
reopen the claim of service connection for heart disease.  
When read together with the appellant's contentions on 
appeal, the Board concludes that the new evidence submitted 
or associated with the record since the prior denial of this 
claim is sufficiently significant that all the evidence must 
now be considered in order to fairly decide the merits of the 
claim.  In looking at the entire evidentiary record, and 
specifically the newly submitted medical-opinion statement 
from the VA staff physician in October 2000, the Board 
believes that, under the more relaxed new and material 
standard set forth under Hodge and its progeny, this claim is 
now deserving of further consideration on the merits.  As 
noted above, the claim was previously denied within a short 
period after service discharge, and on the basis that a 
preexisting congenital disorder of the heart was not 
aggravated during service.  However, and notwithstanding the 
fact that the aforementioned physicians may have relied on an 
inaccurate or incomplete accounting of the appellant's 
medical history from service, in view of the fact that these 
physicians believe there is a possible connection between the 
current heart disease and some of the conditions diagnosed in 
service (rheumatic fever and mitral stenosis) and in view of 
the appellant's testimony regarding his physical condition 
prior to service, which appears corroborated by the 
enlistment physical examination report, it appears that the 
new evidence warrants reopening of the claim.  See e.g. 
Norris v. West, 11 Vet. App. 219 (1998) (citing Lee v. Brown, 
10 Vet. App. 336, 339 (1997) for the proposition that the 
"use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology," and 
therefore, "an etiological opinion should be viewed in its 
full context, and not characterized solely by the medical 
professional's choice of words").

In view of the fact that evidence is presumed to be credible 
for such purposes, Justus v. Principi, 3 Vet. App. 510, 513 
(1992), the appellant has submitted new and material evidence 
to reopen the previously denied claim of service connection 
for heart disease.

The Board acknowledges that with this Hodge-Elkins analysis, 
it has addressed elements of the claim that were not 
specifically addressed by the RO and therefore, it must be 
considered whether the appellant has been given adequate 
notice and opportunity to respond and, if not, whether he 
will be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  However, the Board concludes that the 
appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations, and in 
finding the claim reopened in line with Elkins, has, in 
effect, resolved in the appellant's favor certain sub-issues 
that serve as "gatekeeping" functions in the claims 
process.  Cf. Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).


ORDER

To the extent of the finding that evidence submitted since 
the January 1958 rating decision constitutes new and material 
evidence sufficient to reopen the appellant's claim for 
service connection for heart disease, the appeal is granted.


REMAND

In finding the claim reopened, the Board finds further that 
additional development of the appellate record is necessary 
to ensure that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled, as directed by the Court-adopted Joint 
Motion for Remand dated in March 2000.  Specifically, the 
Court has ordered VA to pursue alternative-search inquiries 
for any available hospital reports and/or Surgeon General 
Office (SGO) extracts associated with the appellant's 1952 
hospitalization in Korea.  The appellant claims that he was 
treated and hospitalized for rheumatic fever for 28 days in a 
MASH unit (8,228th) while stationed in Korea.  While it 
appears that all of his service medical records have been 
obtained, efforts to obtain any additional service records by 
alternative-search inquiry must be undertaken by the RO.

In addition, the Board finds that additional medical-
evidentiary development is necessary.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (Board must point to a medical 
basis other than its own unsubstantiated opinion in support 
of the decision).  Therefore, a comprehensive VA examination 
should be scheduled for the purpose of addressing the medical 
relationship, if any, between any diagnosed disorders of the 
heart and the problems the appellant experienced in service 
based on a complete review of all the evidence of record in 
addition to clinical findings found present on examination.  
See Shoemaker v. Derwinski, 3 Vet. App. 248 (1992).  The duty 
to assist includes the duty to develop the pertinent facts by 
conducting a medical examination.  38 C.F.R. § 3.159 (1999); 
see also Waddell v. Brown, 5 Vet. App. 454 (1993).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, and request copies of 
any and all available service medical and 
clinical records, to include any SGO 
reports, which correspond to medical 
treatment provided to the appellant of 
any kind (inpatient, outpatient, 
dispensary, field station, etc.) for his 
periods of active duty between March 1952 
and December 1953 and between June 1954 
and September 1957.  In addition, the RO 
should request NPRC to specifically 
search for any available service records 
(administrative and medical) from the 
military medical facility identified by 
the appellant as the facility he was 
hospitalized for 28 days while stationed 
in Korea in 1952:  (the 8,228th MASH 
unit).  The NPRC should be requested to 
proceed with all reasonable alternative-
source searches that may be indicated by 
this request.  Further, the RO itself 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by this inquiry, if appropriate.  Efforts 
to obtain these records should be 
documented and any records received in 
response to this request should be 
associated with the claims folder.

2.  In addition, the RO should contact 
the appellant and request the names and 
addresses of any additional VA and/or 
private physicians and/or medical 
facilities where he has received medical 
treatment, which have not already been 
associated with the record.  All VA 
records identified should be obtained 
pursuant to established procedures.  With 
regard to the private records, after 
securing appropriate releases from the 
appellant, attempts to secure copies of 
records pertaining to any indicated 
private physicians/institutions should be 
undertaken.  All records received in 
response to the request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  Efforts to obtain 
relevant records that are reportedly 
under the control of the government shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain the records would be 
futile.  All attempts to obtain records 
which are ultimately not obtained should 
be documented.  If relevant private 
medical treatment is reported and the RO 
is unable to obtain the records, the 
appellant and his representative should 
be informed of the fact with a brief 
explanation of the efforts made to obtain 
the records.  Then, the appellant and his 
representative should be afforded an 
opportunity to obtain and submit the 
records themselves.

3.  After the foregoing is completed the 
RO should schedule the appellant for a 
comprehensive VA heart diseases 
examination.  All necessary tests and 
studies should be conducted.  In 
conjunction with a thorough review of the 
evidence in the claims folder, including 
the service medical records, and with the 
findings noted on the examination, the VA 
cardiologist should determine whether the 
appellant has any diagnosed disorder(s) 
of the heart, and if so, render an 
opinion addressing whether it is as least 
as likely as not that any such 
disorder(s) are related to his military 
service and the problems he experienced 
with his heart therein.

In addition, if the medical history and 
clinical findings found on examination 
confirm that any diagnosed disorder of 
the heart pre-existed the appellant's 
active duty service, the examining VA 
cardiologist should provide a medical 
opinion addressing whether any related 
complaints and treatment provided during 
the appellant's active military service 
constituted an aggravation or worsening 
of his condition (i.e., whether any 
disease worsened beyond its normal 
progression during that period of active 
duty).  In this regard, the physician 
should state whether it is as least as 
likely as not that the heart condition 
noted at service enlistment underwent a 
permanent increase in severity during 
service beyond its normal progression 
based on all the evidence of record 
pertaining to the manifestations of the 
disability prior to, during and 
subsequent to service.  In rendering 
his/her opinion, the examiner should 
comment on the medical-etiological 
veracity of the statements authored by 
the private and VA physicians associated 
with the record on appeal, as discussed 
above.  The physician must provide 
complete rationale for all conclusions 
reached based on review of the evidence 
in the file, to include all the service 
medical records.  The report of 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

If the appellant fails to report for any 
scheduled examination, this fact should 
be noted in the claims folder and a copy 
of notification(s) of the examination 
sent to him by the authorizing VA Medical 
Center should also be associated with the 
claims folder.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.  The RO 
should also ensure that development 
efforts to obtain the above-cited medical 
records are undertaken in compliance with 
this REMAND.

5.  Upon completion of the above, the RO 
should readjudicate the claim of service 
connection for heart disease, with 
consideration given to all of the 
evidence of record.  The readjudication 
of the claim must be on a de novo basis 
as the claim has been found reopened and 
the well-grounded claim requirement is no 
longer part of the statutory scheme 
governing veterans' benefits.  The RO 
should carefully consider the benefit of 
the doubt rule, and in this regard, if 
the evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  If 
the decision remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
opportunity to reply thereto.

6.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals




 


- 4 -


